Citation Nr: 1019544	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  04-24 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert K. Gruber, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from June 1966 to 
January 1970, and from May 1973 to March 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied a claim for a rating in excess 
of 10 percent for PTSD.  Subsequently, in June 2004, the RO 
increased the evaluation for PTSD from 10 percent to 50 
percent, effective November 2002.  While the RO has granted a 
higher rating, inasmuch as higher ratings are still 
available, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the Board has 
characterized this claim as reflected on the title page.  See 
A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

On November 18, 2008, the Veteran appeared at the Denver, 
Colorado RO and testified at a videoconference hearing before 
the undersigned Veterans Law Judge, sitting in Washington, 
DC.  A transcript of that hearing is also of record.  

The Board notes that this matter was previously before the 
Board, and adjudicated in a decision dated in February 2009.  
In that decision, the Board denied the precise matter 
currently on appeal.  The Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In an Order dated in December 2009, the Court 
granted a Joint Motion for Remand, in which the parties moved 
the Court to vacate the Board's February 2009 decision, and 
remand this claim back to the Board for development 
consistent with the steps set out in the Joint Motion.

As the development set out in the Joint Motion must be 
completed at the RO, the appeal is REMANDED to the Department 
of Veterans Affairs Regional Office.  VA will notify the 
appellant if further action is required.




REMAND

In the December 2009 Joint Motion, the parties stipulated 
that the Board's finding that the Veteran's failure to report 
for multiple VA examinations was without good cause was not 
supported by the record, and that, in particular, notice 
letters sent to the Veteran in preparation for examinations 
scheduled in February 2006, April 2007, and August 2007, were 
either sent to incorrect address, or the address to which 
they were sent cannot be determined from the record.  The 
parties stipulated that remand was required so that the 
appellant could be scheduled for a new examination, and so 
that the appellant and his attorney could be properly 
notified of the scheduled appointment.  

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997) [under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary action to determine 
the Veteran's correct address.

2.  Then, schedule the Veteran for an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected PTSD.  

Notify the Veteran (with a copy to his 
attorney) of the time and place to report 
for the examination, and that if the 
Veteran fails to report for such 
examination without good cause, "the 
claim shall be denied."  See 38 C.F.R. 
§ 3.655(a), (b).  Include copies of such 
notice in the claims file.  

The claims file must be made available to 
and reviewed by the examiner.  

All indicated studies should be performed.  

3.  Then, readjudicate the remanded claim.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


